                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DOWNTOWN ACTION TO SAVE HOUSING, CASE NO. C18-0138-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    MIDLAND CORPORATE TAX CREDIT XIV,
      et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ joint status report regarding setting a
18
     new trial date and pretrial deadlines (Dkt. No. 47). Pursuant to the parties’ agreement, the Court
19
     ENTERS the following amended scheduling order:
20

21                        Event                                              Date
22
                      Pretrial Order                                    July 19, 2019
23

24
       Trial Briefs, Proposed Voir Dire, Proposed
25         Jury Instructions and Verdict Form                           July 22, 2019

26


     MINUTE ORDER
     C18-0138-JCC
     PAGE - 1
 1           Trial Date (2 day estimate)           July 29, 2019 at 9:30 a.m.
 2
          DATED this 19th day of March 2019.
 3
                                               William M. McCool
 4                                             Clerk of Court
 5
                                               s/Tomas Hernandez
 6                                             Deputy Clerk

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0138-JCC
     PAGE - 2
